Citation Nr: 9932670	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-41 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, claimed to be secondary to the service-connected 
right knee disability.  

2.  Entitlement to service connection for a back disability, 
claimed to be secondary to the service-connected right knee 
disability.  

3.  Entitlement to an increased rating for status post 
popliteal cyst, right knee, removed from the tibial nerve 
with some residual weakness, sensory deficit and causalgic-
type pain, currently evaluated as 30 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty with the Coast Guard from 
September 1986 to February 1990.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a May 1996 
rating decision, by which the RO denied service connection 
for a left leg and a back disability on a secondary basis, 
denied an increased rating for status post removal of a 
popliteal cyst on the posterior tibial nerve, and denied a 
TDIU rating.  


FINDINGS OF FACT

1.  The record does not contain competent evidence that the 
veteran has a current left leg disability that is proximately 
due to or the result of his service-connected right knee 
disability.  

2. The record does not contain competent evidence that the 
veteran has a current back disability that is proximately due 
to or the result of his service-connected right knee 
disability. 

3.  The residuals of surgical removal of a popliteal tumor 
include pain, numbness, atrophy and weakness of the right 
lower extremity, without evidence of limitation of motion in 
the knee or symptomatic postoperative scar.  

4.  The veteran had one year of college, is enrolled in a VA 
Vocational Rehabilitation program, has work experience 
primarily in sales, and last worked in full-time employment 
in October 1995.  


CONCLUSIONS OF LAW

1.  The veteran's claim for secondary service connection for 
a left leg disability is not well grounded.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).  

2.  The veteran's claim for secondary service connection for 
a back disability is not well grounded.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).  

3.  The criteria for an evaluation in excess of 30 percent 
for status post popliteal tumor removal from the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14. 
4.55(a), 4.124a, Code 8525 (1999).  

4.  The veteran is not unemployable by reason of his service-
connected disability.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.383, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303.  

Disability that is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) held that when aggravation of 
a veteran's nonservice connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Id.

The veteran contends that he has a left leg and a back 
disability that is related to his status post popliteal cyst, 
right knee, removed from the tibial nerve, for which service 
connection was established in an August 1990 rating decision.  
The veteran has provided testimony consistent with these 
contentions.  However, he is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection.  

The veteran's claims for secondary service connection must 
fail as there is no competent medical evidence that the 
veteran's existing left leg and back disabilities are 
proximately due to or the result of his service-connected 
disability.  The record contains evidence that the veteran 
currently suffers from sciatic neuropathy and bilateral 
lumbosacral radiculopathies, as indicated by the report of 
the February 1996 VA examination.  A possible herniated 
lumbar disk was noted on the February 1996 spine examination.  
Accordingly, there is evidence of current disability.  

However, the clinical record does not support a nexus between 
current disability and service-connected status post removal 
of a popliteal cyst from the posterior tibial nerve of the 
right knee.  Instead, the report of the February 1996 VA 
spine examination shows that the examiner offered the 
following opinion:  

It is felt that there is no relationship 
between the leg and the herniated disk 
but this may be entirely separate 
incident that may have happened in the 
service.  

While clinical records indicate that left leg and back 
disabilities coexist with the service-connected disorder, 
there is no indication of any relationship between the 
disabilities.  Moreover, the veteran has not presented 
competent medical evidence to show that either the left leg 
or back disability was caused or worsened by the service-
connected disability.  In view of the foregoing, the veteran 
has not presented a plausible or well-grounded claim for 
secondary service connection for a left leg or a back 
disability.  Consequently, VA's duty to assist the veteran 
does not arise out of the provisions of 38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for secondary 
service connection.  Unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.

The veteran is advised that the Board does not reach a 
determination concerning direct service connection.  A claim 
for direct service connection is considered to be a separate 
claim.  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
The RO denied service connection on a direct basis for upper 
and lower back and left leg or foot disabilities by a rating 
decision in November 1998.  The record before the Board does 
not contain a notice of disagreement with that decision.  

Increased Rating

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected status post removal of a popliteal cyst 
from the posterior tibial nerve of the right knee.  That is, 
he has presented a claim that is plausible.  I am also 
satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for status post removal of a popliteal cyst from the tibial 
nerve of the right knee in an August 1990 rating decision.  A 
30 percent rating was assigned, based on the clinical 
evidence in the veteran's service medical records and the 
report of the April 1990 VA examination.  The 1990 VA 
examination showed a long scar about 3 to 4 inches in length 
from the popliteal fossa down below the knee in the posterior 
part.  Muscle strength examination showed that the veteran 
had weakness of the gastrocnemius and the soleus, tibialis 
posterior muscle and small muscles of the foot.  Limitation 
was partly due to pain that was observed on objective 
evaluation.  The right ankle jerk reflex was reduced when 
compared to the right.  Sensory examination showed 
hypesthesia on the sole of the right foot and hypoesthesia 
around the ankle and back of the leg in the distal part.  The 
final impression was status post popliteal cyst removed on 
the posterior tibial nerve with some residual weakness and 
sensory deficit and also causalgia type of pain.  

Neuorlogical examination conducted in February 1996 showed a 
modest degree of atrophy in the plantar flexors and the 
dorsiflexors of the foot.  The veteran had atrophy in the 
plantar flexors and the dorsiflexion flexors of the foot.  He 
had atrophy of extensors of all intrinsic foot muscles 
including the extensors of the little toes and the flexors of 
the toes.  The reflex examination showed symmetric reflexes 
in the knee with slightly less active right ankle jerk than 
that on the left.  The examiner noted that electromyogram 
showed distal sciatic neuropathy or a combined right 
posterior tibial and peroneal neuropathy.  The veteran had 
evidence of some disease in his left posterior tibial and 
peroneal nerves.  He also had denervation in his paraspinals 
suggestive of bilateral L5/S1 radiculopathy.  The report of 
the February 1996 examination shows that the veteran had a 
full range of motion in the right knee.  

The veteran reported that after his surgery to remove the 
mass from his right popliteal area, he experienced increased 
weakness and paresthesias in the right leg.  As noted above, 
service connection was established for status post removal of 
a popliteal cyst from the posterior tibial nerve of the right 
knee in an August 1990 rating decision.  A 30 percent rating 
was assigned under 38 C.F.R. § 4.124a, Code 8525 for complete 
paralysis of the tibial nerve.  This is the highest schedular 
evaluation for this type of disability.  
38 C.F.R. § § 4.124a, Code 8525.  

Nonetheless, a separate ratings may be obtained for different 
manifestations of a given injury.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1999).  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The Court has interpreted 38 U.S.C.A. 
§ 1155 as implicitly containing the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 
38 C.F.R.  § 4.14 (1999).  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under DC 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  But 
instead, each was separate and distinct in nature. Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

While this avenue of entitlement has been considered in the 
veteran's case, I conclude there is no basis for any 
separate, compensable rating.  Initially, I note that the 
recent VA examinations do not show any evidence of limitation 
of motion.  Likewise, the veteran has been observed to have a 
serpentine posterior fossa scar, measuring about an inch.  
However, there is no indication that the scar was painful, 
adherent, ulcerated or otherwise symptomatic.  Thus 
additional compensation is not payable for the scar under the 
provisions of 38 C.F.R. § 4.118, Codes 7803, 7804 or 7805 
(1999).  Moreover, a separate evaluation for muscle injury is 
precluded under the provisions of 38 C.F.R. § 4.55(a).  

Pain and weakness are predominant features of the veteran's 
service connected disability picture.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  He 
reported that he had continuing functional disability because 
of the weakness of his right lower extremity.  He could not 
walk for long periods of time.  He had trouble with clearing 
curbs with his foot, and with going down stairs.  The veteran 
has not demonstrated the functional loss due to pain that 
would be equivalent to an evaluation in excess of the current 
schedular 30 percent rating.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
The preponderance of the evidence is against an evaluation in 
excess of 30 percent for status post removal of a popliteal 
cyst from the tibial nerve of the right knee.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization and has not demonstrate 
marked industrial impairment as a result of his service-
connected disability.  


TDIU  

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation  38 C.F.R. § 3.340 (1999).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at lest one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  

The veteran's singular disability is status post removal of a 
popliteal cyst from the posterior tibial nerve of the right 
knee, currently evaluated as 30 percent disabling.  Clearly, 
he does not meet the schedular requirements for a total 
rating based on individual unemployability.  

Notwithstanding, a total rating based on individual 
unemployability may be granted on the basis of extraschedular 
considerations in a case in which a veteran is in fact 
unemployable by reason of his service-connected disabilities, 
but who fails to meet the percentage requirements.  Specific 
attention is afforded the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Determinations are made irrespective of the veteran's 
age, however.  

The Board notes that the veteran completed one year of 
college, and has had work experience in sales, cooking, 
security and public relations.  His January 1996 application 
for increased compensation based on individual 
unemployability shows that he made unsuccessful attempts to 
obtain employment in sales in October and November 1995.  In 
addition, at the July 1999 hearing, he testified that he also 
unsuccessfully attempted to work as boat engineer, a tee 
shirt printer and a restaurant worker.  When asked about 
current employment, the veteran stated that would work for 
three months at a time in part-time sales.  He also stated 
that he had worked for a veterans' service organization for 
about 6 months.  He was in a vocational rehabilitation 
program, which he intended to complete in January 2000.

Initially, the Board notes that the record does not contain a 
medical opinion establishing unemployability.  However, in 
Beaty v. Brown, 6 Vet. App. 532 (1994), the Court indicated 
that the absence of an unequivocal professional opinion of 
record that the veteran was unemployable was not 
determinative.  In that case, the appellant had to stop 
farming because of problems with chronic infections and 
irritation in his empty left eye socket from the dust and 
other irritants he encountered while plowing.  He had worked 
only as a farmer for 40 years and had only an eighth grade 
education.  He had tried to work as a mechanic, but was 
unable to because of his service-connected left hand 
conditions and his inexperience.  The Court held that Board's 
finding that a total rating based on individual 
unemployability was not warranted did not have a plausible 
basis in the record and therefore, reversal of the Board's 
decision was necessary.  That case differs from the 
veteran's, inasmuch as other evidence existed in the record 
to support a finding of unemployability.  The Court noted 
several items, including the veteran's limited education and 
employment experience, as well as repeatedly unsuccessful 
efforts to obtain employment outside of his accustomed field.  
The medical evidence also showed that although no 
determination of unemployability had been made, the veteran 
had been advised to retire because of his service-connected 
disabilities.  

Likewise, in James v. Brown, 7 Vet. App. 495, 497 (1995), a 
case which was noted to present "a situation nearly 
identical to that in Beaty", there was pertinent evidence in 
the record that supported the veteran's claim of 
unemployability.  In that case, the veteran's license had 
been suspended because of his medical condition, he had been 
denied VA vocational rehabilitation, and the conclusion 
reached as the result of a social and industrial survey was 
that the veteran was unable to work due to his service-
connected narcolepsy.  Additionally, the record contained 
statements from potential employers to the effect that the 
appellant's applications for employment had been rejected due 
to his medical condition.  

In the veteran's case, in addition to the absence of a 
definitive medical opinion that he is unemployable, there is 
an absence of other evidence that would support that 
conclusion.  The Board notes that the veteran has made an 
allegation to the effect that his health precludes him from 
substantially gainful employment.  This contention has not 
been supported by objective clinical data.  Judicial 
interpretation of the applicable law, including the case law 
discussed above, does not mandate a grant of a benefit on the 
basis of the veteran's allegations alone, but rather on the 
basis of a consideration of positive evidence and all the 
surrounding circumstances of a case.  

In this case, the Board finds no basis that would support 
granting a total rating based on individual unemployability.  
There is no circumstance of education or employment that 
would place this veteran, rated at 30 percent disabled, in a 
different category or position than any other veteran so 
rated.  The veteran testified that he began vocational 
rehabilitation in July 1998 and had experienced difficulties 
with his studies due to his physical condition.  He reported 
that his problems in school arose from his difficulty sitting 
for prolonged periods of time.  However, the veteran provided 
testimony to the effect that he was able to sit for about 35 
to 40 minutes before he needed to take a break.  For the 
veteran to prevail, it is necessary that the record reflect 
some factor which takes his case outside the realm of the 
usual.  The sole fact that he is unemployed, minimally 
employed or has difficulty obtaining work is not enough.  A 
rating of 30 percent in itself is a recognition that the 
service-connected disability is productive of some impairment 
of his vocational activities.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

Moreover, other factors play a role in the veteran's overall 
disability picture.  For instance, as noted above, he suffers 
from sciatic neuropathy with a possible herniated nucleus 
pulposus, as well as from bilateral lumbar radiculopathies 
with prominent pain in both legs.  While the Board has 
considered the veteran's contentions, based on its review of 
the entire record, the Board concludes that the preponderance 
of the evidence is against a finding that the veteran is 
precluded from substantially gainful employment solely by 
reason of his service-connected disability.  

ORDER

The veteran's claims for secondary service connection for a 
left leg disability and for a back disability, claimed as 
secondary to the service-connected right knee disability, are 
not well grounded.  These appeals are denied.  

An increased rating for status post removal of a popliteal 
cyst from the tibial nerve of the right knee is denied.  

The veteran's claim for a TDIU rating is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

